Citation Nr: 0914964	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  05-09 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to special monthly compensation for a surviving 
spouse based on the need for regular aid and attendance or by 
reason of being housebound.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from October 1941 to May 
1942.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The appellant, the surviving spouse of the Veteran, 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To obtain a copy of a VA examination 
report and to afford the appellant a more recent VA 
examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

In this case, the Board notes that the March 2005 statement 
of the case (SOC) discussed the findings of an October 2002 
VA examination.  However, the claims file does not appear to 
contain a copy of such an examination report.  The Board does 
observe that there is an undated VA examination report that 
was received in May 2005, but that report does not contain 
the findings discussed in the SOC.  Therefore, the RO should 
attempt to obtain and associate with the claims file a copy 
of the October 2002 VA examination report.

Moreover, even assuming that a VA examination was performed 
in October 2002, the Board notes that it has been over six 
years since the appellant's last examination.  Therefore, the 
Board finds that a more recent VA examination is necessary 
for the purpose of determining whether the appellant is 
currently in need of regular aid and attendance or is 
housebound.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions: 

1.  The RO should obtain and associate 
with the claims file a copy of the 
appellant's October 2002 VA examination 
report.  

2.  The appellant should be afforded a 
VA examination to determine whether she 
is in need of regular aid and attendance 
or is housebound.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on whether 
the appellant requires regular aid and 
attendance or is housebound. 

In particular, the examiner should 
consider whether the appellant has the 
inability to dress or undress herself, 
or to keep herself ordinarily clean and 
presentable; frequent need of adjustment 
of any special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid; inability to feed herself 
through loss of coordination of upper 
extremities or through extreme weakness; 
inability to attend to the wants of 
nature; or incapacity, physical or 
mental, which requires care or 
assistance on a regular basis to protect 
the appellant from hazards or dangers 
incident to her daily environment.

The examiner should also indicate 
whether the appellant is substantially 
confined to her house or immediate 
premises by reason of a disability or 
disabilities reasonably certain to 
remain throughout her lifetime.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of additional 
evidence.   If the benefit sought is not 
granted, the appellant and her 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



